Exhibit 10.35

FIRST
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 


JOHN L. WORKMAN (“Executive”), and OMNICARE Management., a Delaware corporation
(the “Company”), hereby agree as follows:
 
1. Recitals.
 
(a) The Company and Executive have entered into an employment agreement, dated
October 21, 2009 (the “Employment Agreement”); and
 
(b) The Company and the Executive wish to amend the Employment Agreement as set
forth below.
 
2. Amendments.
 
(a) Section 2.2 is hereby amended to read as follows:
 
2.2           INCENTIVE COMPENSATION.  During the Term, Executive shall be
eligible to participate in the Company’s Annual Incentive Plan for Senior
Executive Officers (or successor plan; “AIP”) and such other bonus and annual
incentive compensation plans as may be maintained by the Company for its
executives.  Executive shall have the opportunity to earn an annual target bonus
of at least 75% (at least 100% beginning with the 2011 fiscal year) of
Executive’s Base Salary; provided, Executive’s annual bonus for the 2010 fiscal
year shall not be less than a target-level amount.  Executive’s annual bonus
(which may be greater or, except for the 2010 fiscal year, less than the target
bonus percentage established above) to the extent earned and payable, shall be
paid at such time or times as is provided under and otherwise in accordance with
the terms of the AIP.
 
(b) Section 3.7 is hereby amended to read as follows:
 
3.7           CHANGE IN CONTROL ADJUSTMENTS.  The Executive will not be entitled
to any payment (including no tax gross-up) in respect of any taxes he may owe
pursuant to Section 4999 of the Internal Revenue Code.  In the event that any
Change in Control benefits or other benefits otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section 3.7, would be subject to the excise tax
imposed by Section 4999 of the Code, then any Change in Control benefits and
other benefits hereunder shall be either (x) delivered in full, or (y) delivered
as to such lesser extent which would result in no portion of such benefits being
subject to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code (and any
equivalent  state or local excise taxes), results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 3.7 will be made in
writing by independent public accountants as the Company and the Executive agree
(the “Accountants”), whose determination will be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 3.7, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive agree to furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision.  The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision.  Any reduction in payments and/or
benefits required by this provision shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to the
Executive.  In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for the Executive’s equity awards.  If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.
 
(c) A new Section 6.17 is hereby added to read as follows:
 
6.17           CLAWBACK.  Executive acknowledges and agrees that any
compensation paid or awarded to Executive in connection with his employment with
the Company shall be subject to any clawback requirements as set forth by law
and regulation.
 
3. General.
 
Except as specifically amended herein, the Employment Agreement will remain in
full force and effect in accordance with its original terms, conditions and
provisions.
 
IN WITNESS WHEREOF, the parties have duly executive this amendatory agreement as
of December 7, 2010.
 
 
 EXECUTIVE
 
 
     OMNICARE, INC.  
/s/ John L. Workman
   
/s/ Erin Ascher
 
John L. Workman
   
Erin Ascher
 
 
   
SVP, Human Resources
 

 